

Exhibit 10.2


EXECUTIVE EMPLOYMENT AGREEMENT


AN EXECUTIVE EMPLOYMENT AGREEMENT ("Agreement") dated this 4th day of August,
2003, by and between Chesapeake Utilities Corporation, a Delaware corporation
(the "Company"), and Paul M. Barbas ("Executive").


WITNESSETH:


WHEREAS, the Company is currently obtaining the benefit of Executive's services
as a full-time executive employee in the capacity of Vice President;
WHEREAS, the Company's Board of Directors (the "Board") has authorized the
Company to agree to provide for Executive's continued employment pursuant to the
terms of this Agreement; and
WHEREAS, Executive is willing, in consideration of the covenants hereinafter
provided, to continue to be employed by the Company in the capacity of Vice
President and to render services incident to such position during the term of
this Agreement.
NOW, THEREFORE, in consideration of the mutual promises and covenants contained
herein, the Company and Executive hereby agree as follows:
1. Employment. The Company agrees to employ Executive, and Executive agrees to
accept employment, as an executive officer of the Company in the capacity of
Vice President, with such reasonable duties and responsibilities as are
consistent with the By-laws of the Company as of the date hereof, including, but
not limited to, responsibility for formulating financial policy and plans.
Responsible for providing overall direction for the accounting, tax, credit and
treasury functions.
2. Term.
(a) Term of Agreement. The term of this Agreement ("Term") shall be the Initial
Term (as defined in Paragraph 2(b) hereof), and, if applicable, the Extended
Term (as defined in Paragraph 2(c) hereof).
(b) Initial Term. Subject to Paragraph 2(c) hereof, the Initial Term of this
Agreement shall extend for three (3) years commencing on the date of this
Agreement.
(c) Extended Term. Upon the occurrence of a Change in Control (as defined in
Paragraph 2(d) hereof), the Initial Term shall end and the Term of this
Agreement shall thereupon automatically be extended, commencing on the date of
such Change in Control, for the shorter of three (3) years or the period until
Executive attains the earliest age, if any, at which his compulsory retirement
is permitted under section 12(c) of the Age Discrimination in Employment Act of
1967, as amended, 29 U.S.C. § 631(c), or its successor (such extended three-year
or shorter term constituting the "Extended Term").
(d) Change In Control. For the purposes of this Agreement, Change in Control
shall mean a change in the control of the Company during the Term of this
Agreement, which shall be deemed to have occurred if:
(i) The registration of the Company's voting securities under the Securities
Exchange Act of 1934, as amended (the "1934 Act"), terminates or the Company
shall have fewer than 300 stockholders of record; or
(ii) any person or group (within the meaning of Sections 13(d) and 14(d) of the
1934 Act), other than the Company or any of its majority-controlled
subsidiaries, becomes the beneficial owner (within the meaning of Rule 13d-3
under the 1934 Act) of 30 percent or more of the combined voting power of the
Company's then outstanding voting securities; or
(iii) a tender offer or exchange offer (other than an offer by the Company or a
majority-controlled subsidiary), pursuant to which 30 percent or more of the
combined voting power of the company's then outstanding voting securities was
purchased, expires; or
(iv) the stockholders of the Company approve an agreement to merge or
consolidate with another corporation (other than a majority-controlled
subsidiary of the Company) unless the stockholders of the Company immediately
before the merger or consolidation are to own more than 70 percent of the
combined voting power of the resulting entity's voting securities; or
(v) the Company's stockholders approve an agreement (including, without
limitation, a plan of liquidation) to sell or otherwise dispose of all or
substantially all of the business or assets of the Company; or
(vi)  during any period of two consecutive years, individuals who, at the
beginning of such period, constituted the Board cease for any reason to
constitute at least a majority thereof, unless the election or the nomination
for election by the Company's stockholders of each new director was approved by
a vote of at least two-thirds of the directors then still in office who were
directors at the beginning of the period; or
(vii)  the acquisition of direct or indirect beneficial ownership of more than
15 percent of the Company's then outstanding voting securities by any person or
group is approved over the formal objection of the Company by the Securities and
Exchange Commission pursuant to Section 9 of the Public Utility Holding Company
Act of 1935, as amended.
However, no Change in Control shall be deemed to have occurred by reason of any
event involving a transaction in which Executive, or a group of persons or
entities with which Executive acts in concert, acquires, directly or indirectly,
more than 30 percent of the common stock or the business or assets of the
Company; any event involving or arising out of a proceeding under Title 11 of
the United States Code (or the provisions of any future United States bankruptcy
law), an assignment for the benefit of creditors or an insolvency proceeding
under state or local law; or any event constituting approval by the Company's
stockholders of a merger or consolidation if a majority of the group consisting
of the President and Vice Presidents of the Company who are parties to
agreements conferring rights upon a Change in Control shall have agreed in
writing prior to such approval that approval shall be deemed not to constitute a
Change in Control.
3. Time. Executive agrees to devote all reasonable full time and best efforts
for the benefit of the Company and any subsidiary of the Company, and not to
serve any other business enterprise or organization in any capacity during the
Term hereof without the prior written consent of the Company, which consent
shall not be unreasonably with-held.
4. Office.
(a) Initial Term. During the Initial Term, the Company shall elect Executive as
its Vice President.
(b) Extended Term. During the Extended Term of this Agreement:
(i) Executive shall hold and perform an office with the responsibility,
importance and scope within the Company at least equal to that of the office
described and contemplated in Paragraph 1 hereof; and
(ii) Executive's office shall be located in Dover, Delaware, and Executive shall
not be required, without his written consent, to change his office location or
to be absent therefrom on business for more than 60 working days in any year.
5. Compensation.
(a) Initial Term. The Company shall compensate Executive for his services
hereunder during the Initial Term at a rate of $255,000 per annum, payable in
equal semi-monthly installments, or such greater or lesser amount as the Board
may determine ("Base Compensation"). The Base Compensation rate shall be
reviewed annually and may be increased or decreased from time to time.
(b) Extended Term. During the Extended Term, the Company shall compensate
Executive for his services hereun-der at a rate per annum, payable in equal
semi-monthly installments, equal to his Base Compensation at the time the
Extended Term commences, increased:
(i) effective on each anniversary of the date of this Agreement during the
Extended Term by an amount equal to the product of such Base Compensation times
the increase in the preceding calendar year of the Consumer Price Index for
Urban Wage Earners and Clerical Workers for the Philadelphia metropolitan region
as reported by the U.S. Department of Labor (or, if such index is no longer
reported, the corresponding increase in a comparable index); and
(ii) by such additional amounts as the Board may determine from time to time
based, in part, on an annual review of Executive's compensation.
6. Expenses. During the Term of this Agreement, the Company shall pay all
necessary and reasonable business expenses incurred by Executive on behalf of
the Company in the course of his employment hereunder, including, without
limitation, expenses incurred in the conduct of the Company's business while
away from his domicile and expenses for travel, meals, lodging, entertainment
and related expenses that are for the benefit of the Company.
7. Other Benefits.
(a) Executive shall be entitled to participate in all profit-sharing, insurance,
medical and retirement benefit plans, together with vacation and other employee
benefits of the Company, now in effect or as hereafter amended or established,
in which the Company executive employees are permitted to participate. The
Executive’s participation shall be in accordance with the terms and provisions
of such plans.
(b) The Company shall furnish Executive with a suitable office, necessary
administrative support and customary furniture and furnishings for such office.
The Company further agrees that Executive shall have the use of a Company-owned
or Company-leased and Company-maintained automobile, new every three years, of a
kind and model appropriate to his position with the Company.
(c) Nothing in this Agreement shall preclude the Company from amending or
terminating any employee benefit plan or practice, but, it being the intent of
the parties that the Executive shall continue to be entitled during the Extended
Term to benefits and perquisites as set forth in Paragraphs 7(a) and 7(b) hereof
at least equal to those attached to his position on the date of this Agreement,
nothing in this Agreement shall operate as, or be construed to authorize, a
reduction during the Extended Term without Executive's written consent in the
level of such benefits or perquisites as in effect on the date of a Change in
Control. If and to the extent that such benefits or perquisites are not payable
or provided to Executive under any such plan or practice by reason of an
amendment thereto or termination thereof during the Extended Term, the Company
shall pay or provide such benefits or perquisites to Executive.
8. Termination.
(a) Termination for Cause. This Agreement and Executive's employment hereunder
may be terminated by the Company at any time for Cause. In the event of
termination for Cause, the Executive shall not be entitled to any severance
benefits under this agreement. During the Initial Term, Cause shall be as the
Board may reasonably determine. During the Extended Term, termination of this
Agreement and the Executive's employment shall be deemed to have been for Cause
only if it shall have been the result of:
(i) conduct by Executive that constitutes a felony under the laws of the United
States or a state in which Executive works or resides;
(ii) an act or acts of dishonesty by Execu-tive resulting or intended to result
directly or indirectly in material gain to or personal enrichment of Executive
at the Company's expense;
(iii) a deliberate and intentional refusal by Executive during the Extended Term
(except by reason of incapacity due to illness or accident) to comply with the
provisions of Paragraph 1 hereof, provided that such breach shall have resulted
in demonstrably material injury to the Company and the Executive shall have
failed to remedy such breach within thirty days after notice from the Secretary
of the Company demanding that the Executive remedy such breach; or
(iv) the engagement in conduct by Executive that is materially injurious to the
Company if such conduct was undertaken without good faith and the reasonable
belief that such conduct was in the best interest of the Company.
(b) Termination During Extended Term. During the
Extended Term of this Agreement, the term "Termination" shall mean:
(i) Termination by the Company of Executive's employment; or
(ii) Termination by Executive of his employment following the occurrence of any
of the following events:
(A) Failure to elect or reelect Executive to, or removal of Executive from, the
office or offices set forth in Paragraph 1 hereof, or the Board if Executive
shall have been a member of the Board immediately prior to a Change in Control
of the Company;
(B) Executive's good-faith determination that there has been a significant
change in the nature or scope of his authorities, powers, functions, duties or
responsibilities attached to the positions contemplated in Paragraph 1 hereof or
a reduction in his compensation as provided in Paragraph 5 hereof or his
benefits as provided in Paragraph 7, which change or reduction is not remedied
within thirty days after notice to the Company by Executive;
(C) Any other breach by the Company of any provision of this Agreement
(including, without limitation, relocation of Executive in violation of
Paragraph 4(b) hereof), which breach is not remedied within thirty days after
notice to the Company by Executive; or
(D) The liquidation, dissolution, consolidation or merger of the Company or
transfer of all or a significant portion of its assets unless a successor or
successors (by merger, consolidation or otherwise) to which all or a significant
portion of its assets has been transferred shall have assumed all duties and
obligations of the Company under this Agreement;
provided that in any event set forth in this Paragraph 8(b)(ii), Executive shall
have elected to terminate his employment under this Agreement upon not less than
forty (40) and not more than ninety (90) days' notice to the Board, attention of
the Secretary, given, except in the case of a continuing breach, within three
calendar months after (1) failure to be so elected or reelected, or such
removal, (2) expiration of the 30-day cure period with respect to such event, or
(3) the closing date of such liquidation, dissolution, consolidation, merger or
transfer of assets.
An election by Executive to terminate his employment under the provisions of
this Paragraph shall not be deemed a voluntary termination of employment by
Executive for the purpose of this Agreement or any plan or practice of the
Company.
(c) Payment Upon Termination During Extended Term. In the event of a Termination
of this Agreement during the Extended Term hereof for any reason other than
Cause or Executive's death, the Company shall, subject to Paragraph 9 hereof,
pay to Executive (or, in the event of his death following the Termination, his
legal representative) in cash within thirty (30) days after the date of such
Termination (the "Termination Date"):
(i) An amount equal to the product of multiplying the monthly rate of Base
Compensation to which Executive was entitled under Paragraph 5(b) hereof on the
day immediately prior to the Termination Date by the lesser of (A) twenty-four
(24) months or (B) the number of months remaining in the Term of this Agreement
(the shorter of such periods constituting the "Covered Period");
(ii) An amount equal to the present value of the additional benefits that would
have been paid Executive under the Company's retirement plans if he had
continued to be employed pursuant to this Agreement during the Covered Period
and the retirement plans had continued during such period without change from
the date of the Change in Control;
(iii) For each share of Company stock subject to a stock option that was awarded
to Executive under a Company stock option plan, was held by Executive on the day
immediately prior to his Termination Date, was not exercisable on that date but
would have become exercisable during the Covered Period if Executive's
employment with the Company had continued during that period, an amount equal to
the excess of (A) the daily average closing price for a share of the Company's
stock on the New York Stock Exchange, or such other national securities exchange
on which such stock may be listed, during the 30-day period ending upon the date
of the Change in Control, or, if higher, during the 30-day period ending upon
the Termination Date (adjusted as appropriate for any changes in the capital
structure of the Company) over (B) the option price for a share of the Company's
stock subject to the option; and
(iv) An amount equal to the aggregate of the Company's contributions to the
Company's savings plan in respect of Executive that were not vested on the day
immediately prior to the Termination Date but that would have been vested at the
end of the Covered Period if Executive had remained employed by the Company for
the duration of that period.
For purposes of calculating the present value specified in Paragraph 8(c)(ii),
the discount rate shall equal the PBGC interest rate for immediate annuities, as
provided in 29 C.F.R. Part 4044, Appendix B, Table II or its successor, in
effect for a valuation date coinciding with the Termination Date. If that rate
should no longer be published, the discount rate shall be such closely
comparable interest rate as the Company may reasonably determine.
(d) Payment Upon Termination During Initial Term. In the event that the Company
terminates this Agreement during, or elects pursuant to Paragraph 17 hereof not
to renew this Agreement at the end of, the Initial Term hereof for any reason
other than Cause or Executive’s death, the Company shall continue to pay to
Executive (or in the event of his death following such termination, his legal
representative) his Base Compensation under Paragraph 5(a) hereof, at the
semi-monthly rate in effect immediately prior to the date of such termination
(“Termination Date”), for a period of six months following the Termination Date.
9. Maximum Payment Upon Termination. Notwithstanding any other provision of this
Agreement, if the Company should determine, in consultation with tax advisors
satisfactory to Executive, that any amount payable to Executive pursuant to
Paragraph 8 of this Agreement during the Extended Term, either alone or in
conjunction with any payments or benefits to or on behalf of Executive pursuant
to this Agreement or otherwise, would not be deductible by the Company, in whole
or in part, for federal income tax purposes by reason of section 280G of the
Internal Revenue Code or its successor, then the aggregate amount payable to
Executive pursuant to Paragraph 8 shall be reduced to the largest amount that,
in the opinion of such tax advisors, the Company could pay Executive under
Para-graph 8 without any part of that amount being nondeductible by the Company
as a result of Section 280G or its successor.
10. Mitigation. Executive shall not be required to mitigate the amount of any
payment provided for in this Agreement either by seeking other employment or
otherwise. The amount of any payment provided for herein shall not be reduced by
any remuneration that Executive may earn from employment with another employer
or otherwise following his Termination Date.
11. Noncompetition Covenant. For a period of one year following the Termination
Date and, if Executive has given a notice pursuant to Paragraph 8(b)(ii) hereof,
for a period of 15 months following the giving of such notice, Executive shall
assist no individual or entity other than the Company to acquire any entity with
respect to which a proposal to acquire was presented to the Board prior to the
beginning of the period.
12. Indemnification. The Company shall indemnify Executive to the fullest extent
permitted by applicable Delaware law (as may be amended from time to time),
including the advance of expenses permitted therein.
13. Performance. The failure of either party to this Agreement to insist upon
strict performance of any provision hereof shall not constitute a waiver of its
rights subsequently to insist upon strict performance of such provision or any
other provision of this Agreement.
14. Non-Assignability. Neither party shall have the right to assign this
Agreement or any rights or obligations hereunder without the consent of the
other party.
15. Invalidity. If any provisions of this Agreement shall be found to be invalid
by any court of competent jurisdiction, such finding shall not affect the
remaining provisions of this Agreement, all of the which shall remain in full
force and effect.
16. Arbitration and Legal Fees. In the event of any dispute regarding a refusal
or failure by the Company to make payments or provide benefits hereunder for any
reason, Executive shall have the right, in addition to all other rights and
remedies provided by law, to arbitration of such dispute under the rules of the
American Arbitration Asso-ciation, which right shall be invoked by serving upon
the Company a notice to arbitrate, stating the place of arbitration, within
ninety (90) days of receipt of notice in any form (including, without
limitation, failure by the Company to respond to a notice from Executive within
thirty (30) days) that the Company is withholding or proposes to withhold
payments or provisions of benefits. In the event of any such dis-pute, whether
or not Executive exercises his right to arbitration, if it shall ultimately be
determined that the Company's refusal or failure to make payments or provide
benefits hereunder was wrongful or otherwise inconsistent with the terms of this
Agreement, the Company shall indemni-fy and hold harmless Executive from and
against any and all expenses incurred in connection with such determination,
including legal and other fees and expenses. Without limitation of or by the
foregoing, the Company shall, within ten (10) days after notice from Executive,
provide Executive with an irrevocable letter of credit in the amount of $100,000
from a bank satisfactory to Executive against which Executive may draw to pay
legal fees and other fees and expenses in connection with any attempt by
Executive to enforce any of his rights under this Agreement during the Extended
Term. Said letter of credit shall not expire before ten (10) years following the
date of this Agreement.
17. Renewal. If the Initial Term of this Agreement expires without there having
been a Change in Control, this Agreement shall be renewed, as of the day
following such expiration, unless, during the period beginning 90 days prior and
ending 30 days prior to such day, either the Company or Executive shall have
given notice to the other that this Agreement will not be renewed. If this
Agreement is renewed as provided under this Paragraph, the new Agreement shall
be identical to this Agreement (except insofar as the Company and Executive may
otherwise agree in writing) except that the date of the new Agreement shall be
as of the day following the expiration of the Initial Term of this Agreement.
18. Successors. This Agreement shall be binding upon and inure to the benefit of
the Executive (and his personal representative), the Company and any successor
organization or organizations that shall succeed to substantially all of the
business and property of the Company, whether by means of merger, consolidation,
acquisition of substantially all of the assets of the Company or otherwise,
including by operation of law.
19. Set-off. The Company shall have no right of set-off or counterclaim in
respect of any claim, debt or obligation against any payments or benefits
provided for in this Agreement.
20. Amendments. No Amendment to this Agreement shall be effective unless in
writing and signed by both the Company and Executive.
21. Governing Law. This Agreement shall be interpret-ed and enforced in
accordance with the laws of the State of Delaware.
22. Notices. Unless otherwise stated herein, all notices hereunder shall be in
writing and shall be deemed to be given when personally delivered or mailed by
United States registered or certified mail, postage prepaid, to, if to the
Company, 909 Silver Lake Boulevard, Dover, Delaware 19904, and, if to Executive,
the last address therefore shown on the records of the Company. Either the
Company or Executive may, by notice to the other, designate an address other
than the foregoing for the receipt of subsequent notices.
23. Withholding. The Company may withhold from any amounts payable to Executive
hereunder all federal, state, city or other taxes that the Company may
reasonably determine are required to be withheld pursuant to any applicable law
or regulation.
24. Nature of Payments Upon Termination. All payments to Executive pursuant to
Paragraphs 8 and 9 of this Agreement shall be considered as liquidated damages
or, in the case of certain payments pursuant to Paragraph 8(d), as severance
payments in consideration of Executive's past services to the Company, and no
such payment shall be regarded as a penalty to the Company.
25. Acknowledgment. The parties hereto each acknowledge that each has read this
Agreement and understands the same and that each enters into this Agreement
freely and voluntarily.
IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first above written.
CHESAPEAKE UTILITIES CORPORATION


[CORPORATE SEAL]   By: _______________________________
Title:
ATTEST:




__________________________
Secretary     EXECUTIVE




____________________________________




